Citation Nr: 9924728	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to service-connected lumbar 
strain and residuals of a postoperative left shoulder 
dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1978 to March 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In June 1998, the veteran filed a claim for a total 
disability rating based on individual unemployability.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDING OF FACT

A competent medical opinion relates the veteran's cervical 
disorder with his service-connected disabilities.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a cervical spine disorder, is well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990), based on a June 1999 
medical opinion from Glen D. Richards, M.D., that the 
veteran's cervical disorder is related to his service-
connected disabilities.  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  


ORDER

The veteran's claim of entitlement to service connection for 
a cervical spine disorder is well grounded.


REMAND

The Board notes that Dr. Richards' opinion is somewhat 
ambiguous, and it is not clear from his letter whether Dr. 
Richards knows which of the veteran's disorders are service-
connected.  He states that "all [of the veteran's] 
neuropathies are related to his original neck and work 
injuries and disease."  This statement appears to indicate 
that the neck symptomatology is related to a neck injury, and 
not, as the veteran's claims, due to some progression of his 
service-connected lumbar strain and postoperative dislocated 
left shoulder.  Furthermore, this statement appears to 
contradict Dr. Richards subsequent statement that "all his 
present conditions are an expected progression from his 
original service-connected injuries," unless Dr. Richards is 
under the assumption that the "original neck and work 
injuries and disease" are already service-connected.  Since 
the question at issue is whether the non-service connected 
neck disorder is related to the service-connected lumbar 
strain and postoperative dislocated left shoulder, the Board 
finds that additional development is necessary.  
Specifically, the veteran should be afforded orthopedic and 
neurological examinations and the examiners should be asked 
to render an opinion on the contended causal relationship.  

In view of the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  It is the Board's judgment that, given the nature of 
the veteran's claim for secondary service connection and the 
rather ambiguous nature of the opinion that has addressed 
this question, orthopedic and neurological examinations are 
required in which the doctors review all records and address 
the question of the etiology of the veteran's cervical spine 
disability.  38 C.F.R. § 4.2 (1998); Green v. Derwinski, 1 
Vet. App. 121 (1991).  The RO should also address the 
applicability of Allen v. Brown, 7 Vet. App. 439 (1995) 
(secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability).

The Board notes further that, according to February 1997 
private treatment records from Spine Surgery P.S.C., the 
veteran suffered "an injury in 1994 when he worked for 
Thorntons . . . [and] was seen by a Neurosurgeon in 
Lexington, Dr. Gilbert."  The injury report from Thorntons 
and Dr. Gilbert's 1994 treatment records should be obtained 
for the Board's review.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the necessary 
release regarding the reports of the 1994 
work injury at Thorntons and Dr. 
Gilbert's subsequent treatment.  The RO 
should then obtain these records and 
associate them with the claims file.

2.  The veteran should be afforded 
additional VA orthopedic and neurologic 
examinations in order to determine the 
nature and etiology of his cervical 
disorder.  The examiner(s) should review 
the entire record, including the service 
medical records, as well as more recent 
treatment records, and provide an opinion 
on whether it is at least as likely as 
not that any current cervical disorder 
was caused or aggravated by a service-
connected lumbar strain and/or 
postoperative residuals of a left 
shoulder dislocation.  The claims folder 
should be made available to the examiner 
for review before the examination. 
3.  Following completion of the requested 
development above, the agency of original 
jurisdiction should readjudicate the 
veteran's claim for secondary service 
connection for a cervical spine 
disability, including the application of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
(secondary service connection based on 
aggravation of a nonservice-connected 
disability by a service-connected 
disability).  If action remains adverse 
to the appellant, he should be furnished 
a supplemental statement of the case and 
be given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issue on 
appeal.




		
R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


